      Case 4:17-cv-05779-CW Document 79 Filed 11/20/19 Page 1 of 7




 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                      NORTHERN DISTRICT OF CALIFORNIA
 6                              OAKLAND DIVISION

 7
     KAREN MARTINEZ,                     Case No. 4:17-cv-05779 CW
 8
                   Plaintiff,            [PROPOSED] ORDER GRANTING
 9                                       PLAINTIFF’S MOTION FOR FINAL
          v.                             APPROVAL OF CLASS ACTION
10                                       SETTLEMENT AND MOTION FOR
     JOHN MUIR HEALTH,
11                                       ATTORNEYS’ FEES, COSTS, AND
                   Defendant.            SERVICE AWARD
12
                                         (Dkt. Nos. 72, 76)
13

14        On November 19, 2019, the Court considered Plaintiff’s

15   unopposed motion for final approval of a class action

16   settlement, and unopposed motion for attorneys’ fees, costs, and

17   a service award.     Counsel for Plaintiff and Defendant appeared

18   at the hearing.    Having fully considered the motions, comments

19   of counsel, and all supporting legal authorities, the Court

20   ORDERS as follows:

21        1.   This Court has jurisdiction over the subject matter of

22   this litigation and personal jurisdiction over Plaintiff, all

23   settlement class members, and Defendant.

24        2.   The Court adopts the defined terms in the Settlement

25   Agreement, Docket No. 62-1.

26
                                  - 1 -
27    [PROPOSED] ORDER GRANTING MOTION FOR FINAL APPROVAL OF CLASS
      ACTION SETTLEMENT AND MOTION FOR ATTORNEYS’ FEES, COSTS, AND
28                            SERVICE AWARD
      Case 4:17-cv-05779-CW Document 79 Filed 11/20/19 Page 2 of 7




 1           3.   The Court finally certifies, for settlement purposes

 2   only, the settlement class, which includes:

 3           All individuals who were employed by Defendant John
             Muir Health or its affiliate, John Muir Physicians
 4           Network, in California during the Class Period, who
             worked at least one shift as a non-exempt employee in
 5           California during the Class Period, and who, according
             to Defendant’s records, made at least one entry into
 6           the EPIC or Midas electronic systems during the Class
             Period.
 7

 8           The Court finds, for the purposes of settlement only, that

 9   the settlement class satisfies the certification requirements of

10   Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure

11   because: (a) the number of settlement class members is so numerous

12   that joinder of all members is impracticable; (b) there are

13   questions of law and fact common to the settlement class; (c) the

14   claims of Plaintiff are typical of the claims of the settlement

15   class she seeks to represent; (d) Plaintiff and Class Counsel have

16   and will fairly and adequately represent the interests of the

17   settlement class; (e) the questions of law and fact common to the

18   members of the settlement class predominate over any questions

19   affecting only individual settlement class members; and (f) a

20   class action is superior to other available methods for the fair

21   and efficient adjudication of the controversy.           The settlement

22   class includes 6,522 members.     See Salinas Decl. ¶ 14, Docket No.

23   76-1.

24           4.   Distribution of the Notice and the Exclusion Form

25   directed to the settlement class members as set forth in the

26   Settlement Agreement and the other matters set forth therein
                                   - 2 -
27     [PROPOSED] ORDER GRANTING MOTION FOR FINAL APPROVAL OF CLASS
       ACTION SETTLEMENT AND MOTION FOR ATTORNEYS’ FEES, COSTS, AND
28                             SERVICE AWARD
      Case 4:17-cv-05779-CW Document 79 Filed 11/20/19 Page 3 of 7




 1   have been completed in conformity with the Preliminary Approval

 2   Order, Docket No. 70, including individual notice to all

 3   settlement class members who could be identified through

 4   reasonable effort, and as otherwise set forth in the Settlement

 5   Agreement.    The Notice provided due and adequate notice of the

 6   proceedings and of the matters set forth therein, including the

 7   terms of the proposed Settlement Agreement, to all persons

 8   entitled to such a Notice, and the Notice fully satisfied the

 9   requirements of due process.     All settlement class members and

10   all Released Claims are covered by and included within the

11   Settlement Agreement and this Final Order and Judgment.

12        5.      The Court grants final approval to the Settlement

13   Agreement and finds that the Settlement Agreement is fair,

14   reasonable, and adequate in all respects, including the Class

15   Representative Service Award, Class Counsel fees and costs, and

16   fees for settlement administration.       The Court specifically

17   finds that the Settlement Agreement confers a substantial

18   benefit to settlement class members, considering the strength of

19   Plaintiff’s claims and the risk, expense, complexity, and

20   duration of further litigation.      The Court finds that the

21   settlement is the result of arm’s-length negotiations between

22   experienced counsel representing the interests of both sides,

23   which supports approval of the Settlement Agreement in

24   accordance with the standards set forth in the motion for final

25   approval of the settlement.     Settlement negotiations were not

26
                                  - 3 -
27    [PROPOSED] ORDER GRANTING MOTION FOR FINAL APPROVAL OF CLASS
      ACTION SETTLEMENT AND MOTION FOR ATTORNEYS’ FEES, COSTS, AND
28                            SERVICE AWARD
         Case 4:17-cv-05779-CW Document 79 Filed 11/20/19 Page 4 of 7




 1   commenced until both sides had thoroughly investigated and

 2   researched the claims and defenses herein.

 3          6.    The response of the settlement class members supports

 4   granting final approval of the settlement.           Only eight class

 5   members (.12% of the settlement class) requested exclusion from

 6   the settlement.      One settlement class member, Mr. David Buss,

 7   objected to the settlement on the ground that the current

 8   settlement amount far underestimates the rest breaks that

 9   Defendant denied him.       See Docket No. 73.      Mr. Buss filed a

10   letter dated November 13, 2019, in which he clarified the nature

11   of his objection.       In this letter, Mr. Buss “urge[s]” the Court

12   “to approve the proposed settlement with the knowledge that John

13   Muir Health has been violating labor laws without

14   repercussion.”1      See Docket No. 78.     The Court has considered

15   Mr. Buss’ objection and concludes that it does not warrant

16   denying final approval of the Settlement Agreement.            For the

17   reasons discussed herein, the Court concludes that the

18   Settlement Agreement is fair, adequate, and reasonable to the

19   settlement class.       Further, Mr. Buss had an opportunity to

20   exclude himself from the Settlement Agreement to the extent that

21

22   1 Mr. Buss initially requested in his objection of September 19,
23   2019, Docket No. 73, that the Court increase the settlement
     amount and that the Court appoint a “court officer to monitor”
24   the actions of Defendant and “receive complaints” regarding
     Defendant’s denial of rest breaks. Id. at 1. These requests
25   are not included in Mr. Buss’ clarification of his objection.
     See Docket No. 78. The Court assumes that Mr. Buss has
26   abandoned these requests.
                                   - 4 -
27     [PROPOSED] ORDER GRANTING MOTION FOR FINAL APPROVAL OF CLASS
       ACTION SETTLEMENT AND MOTION FOR ATTORNEYS’ FEES, COSTS, AND
28                             SERVICE AWARD
      Case 4:17-cv-05779-CW Document 79 Filed 11/20/19 Page 5 of 7




 1   he is dissatisfied with his expected individual recovery under

 2   the terms of the Settlement Agreement.

 3        7.   The Court finds that, as of the date of this Order and

 4   Judgment, each settlement class member has waived and shall be

 5   deemed to have fully, finally, and forever released,

 6   relinquished, and discharged all Released Claims, as set forth

 7   in the Settlement Agreement and Notice of Class Action

 8   Settlement.

 9        8.   The Court confirms the appointment of Karen Martinez

10   as Class Representative and approves her Service Award in the

11   amount of $15,000, as set forth in the Settlement Agreement.

12   Ms. Martinez’s Service Award is in recognition of the work she

13   performed in this case and the risks she undertook in becoming a

14   named plaintiff in this litigation.       The Court recognizes that

15   Ms. Martinez signed a General Release of all claims in exchange

16   for the Service Award.    Ms. Martinez’s Service Award is thus

17   adjudged to be fair, adequate, and reasonable.

18        9.   The Court confirms the appointment of Thierman Buck

19   LLP as Class Counsel for the settlement class and approves their

20   requests for attorneys’ fees of $2,375,000 and litigation costs

21   of $35,000.   The Court concludes that Class Counsel’s requested

22   fees and costs are fair, adequate, and reasonable.         In so

23   concluding, the Court takes into account (1) that the requested

24   attorneys’ fees represent twenty-five percent of the Total

25   Settlement Amount of $9,500,000, and therefore are consistent

26   with the twenty-five-percent benchmark used in the Ninth Circuit
                                   - 5 -
27     [PROPOSED] ORDER GRANTING MOTION FOR FINAL APPROVAL OF CLASS
       ACTION SETTLEMENT AND MOTION FOR ATTORNEYS’ FEES, COSTS, AND
28                             SERVICE AWARD
      Case 4:17-cv-05779-CW Document 79 Filed 11/20/19 Page 6 of 7




 1   under the percentage-of-the-fund method; and (2) when cross-

 2   checked against the lodestar of $657,341, the requested

 3   attorneys’ fees represent a multiplier of 3.61, which is a

 4   reasonable multiplier in light of the excellent results that

 5   Class Counsel achieved on behalf of the settlement class members

 6   and the risks they undertook to litigate this action on a

 7   contingency basis.

 8        10.   The Court confirms the appointment of Simpluris, Inc.,

 9   as Settlement Administrator and approves the award of

10   administrative fees to Simpluris in the amount of $35,999.      The

11   Court finds this amount to be fair, adequate, and reasonable.

12        11.   The Court directs the parties to effectuate the

13   Settlement Agreement’s terms and the Settlement Administrator to

14   calculate and pay the claims of the settlement class members in

15   accordance with the Settlement Agreement.

16        12.   The Court further directs the parties to file a Post-

17   Distribution Accounting, pursuant to the model guidelines for

18   Class Action Settlements in this District, no later than twenty-

19   one days following the distribution of all settlement funds.

20        13.   The Court retains jurisdiction to enforce the terms of

21   the Settlement Agreement, including the payment of the

22   settlement fund.

23        14.   The provisions of this Order and Judgment constitute a

24   full and complete adjudication of the matters considered and

25

26
                                  - 6 -
27    [PROPOSED] ORDER GRANTING MOTION FOR FINAL APPROVAL OF CLASS
      ACTION SETTLEMENT AND MOTION FOR ATTORNEYS’ FEES, COSTS, AND
28                            SERVICE AWARD
      Case 4:17-cv-05779-CW Document 79 Filed 11/20/19 Page 7 of 7




 1   adjudged in this action, and the Court directs immediate entry

 2   of this Order and Judgment by the Clerk of the Court.

 3        IT IS SO ORDERED.

 4   Dated: November 20, 2019

 5                                       ____________________________
                                         CLAUDIA WILKEN
 6                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                  - 7 -
27    [PROPOSED] ORDER GRANTING MOTION FOR FINAL APPROVAL OF CLASS
      ACTION SETTLEMENT AND MOTION FOR ATTORNEYS’ FEES, COSTS, AND
28                            SERVICE AWARD
